DECISION
The Matai name case Tulifua came on to be heard by the High Court on Friday March 3rd, 1933 before Chief Justice H. P. Wood, Associate Judges Lutu and Pele and the new Chief Justice E. C. Johnson sat with the Chief Justice and Associate Judges.
This is a case involving the right to register the matai name Tulifua of Taputimu.
The name was offered for registration by Pua on November 21st, 1932, but later withdrawn in apparent hopes of a friendly settlement. As the settlement was not effectuated, the name was again offered on December 24th, *4851932 and objected to on December 30th, 1932 by Pio Maae on behalf of Magauli.
On the 17th of October 1932 twelve members of the Tulifua family requested the Attorney General that the present holder of the name, Sianini, be removed as matai for cause, but the request was not acted upon as on the 30th of December six members of the family requested the Attorney General that Sianini continue to act as matai.
It appears from the testimony in this case that after the name was first offered for registration by Pua, Tuitele endeavored to get the family together to agree that Sianini should hold the name but Sianini then refused and the family, including Sianini agreed upon Magauli to succeed him. This agreement was not lasting however, and Sianini in a subsequent meeting agreed that he would continue as matai of the family. However he again changed his mind and without the consent of the family or a meeting of it, allowed his brother Pua to file the name for registration.
The holder of the name Tulifua last before Sianini was Toomata; however, further back in the line there was another Toomata. Sianini is not descended from this last Toomata, but from a former holder of the name Toomata who was Noaese. Pua is Sianini’s brother and a grandson of a sister of Noaese, a woman by the name of Tili. Pua’s right to the name is therefor by collateral relationship, both with the present holder of the name and through him from a collateral relationship with a former holder of the name, Noaese.
Tuitele is a member of the Tulifua family and his candidate is still the present holder of the name, Sianini. Tuitele testified as a friend of the Court and gave a detailed history of the name.
It appears that Tulifua is a matai name from Manua. One Toomata Leoo married a woman from Manua and had a son Tulifua who came to Tutuila. This Tulifua was *486subsequently called Toomata but before he took the name Toomata he married an Olosega woman and had sons, Isaleli, Taivai and Penitila. The descendants of Isaleli are the Tulifuas’ Noaese and Foesaga. Taivai had a daughter Yao who is the mother of Magauli.
The holders of the matai name Tulifua mentioned either by witnesses for Pua and Magauli or by Tuitele are:—
Toomata Foesaga
Isaleli Faoo
Palaie Toomata
Noaese Sianini
From the statements it would appear that Magauli is a direct descendant through his mother of the original Tulifua (a great-grandson) and that in a direct line also from this Tulifua came the Tulifuas’ Noaese and Foesaga.
Under these circumstances the Court must listen to the testimony of Tuitele as an uninterested witness in upholding the right of either of the parties to the name and hold that as between Pua and Magauli, the latter is the nearest in direct line of descent from the name Tulifua and therefore entitled to have his name registered as the matai Tulifua.
During the trial it appeared that Pua’s only supporter present was Sianini; Sianini’s only supporter was Tuitele, while Magauli was supported by six members of the family.
Judgment for Magauli and Court costs of $25.00 to be paid by Pua.